DETAILED ACTION
This action is responsive to the following communication: the response filed on 9/1/2021.  The changes and remarks disclosed therein have been considered.
Claim(s) status: 1-20 are pending.

Election/Restrictions
Claim(s) 1-14 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim(s) 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record and considered pertinent to the applicant's disclosure, taken individually or in combination, do not teach the claimed invention having the following limitation, in combination with the remaining claimed limitations.
With respect to independent claim 1 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely the voltage generator configured to generate a first voltage based on a reference voltage and the at least one resistive memory element, and to divide the first voltage to generate at least one divided voltage, and a first transistor including a first electrode configured to receive the reference voltage, a second electrode, and a third electrode connected together.
With respect to independent claim 15 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a voltage generator including a first transistor including a first electrode configured to receive the reference voltage, a second electrode, and a third electrode connected to each other, and configured to generate a first voltage based on a reference voltage and the at least one resistive memory element, to divide the first voltage to generate at least one divided voltage.
With respect to independent claim 20 (and all dependent claim(s) therefrom), the prior art fails to teach or suggest the claimed limitations, namely a voltage generator configured to generate a first voltage based on a reference voltage and the at least one resistive memory element, and to divide the first voltage to generate at least one divided voltage, and a first 
The allowable claims are supported in at least fig. 5 of the instant application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-.  The examiner can normally be reached on M Eastern.  
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                   /UYEN SMET/
    
        
            
                                
            
        
    
                                                                                 Primary Examiner, Art Unit 2824